Filed 1/26/21 In re I.K. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 IN RE I.K. et al.,                                           2d Juv. No. B306402
                                                           (Super. Ct. No. 19JD-00062)
 Persons Coming Under The                                   (San Luis Obispo County)
 Juvenile Court Law.
 _____________________________,

 SAN LUIS OBISPO COUNTY
 DEPARTMENT OF SOCIAL
 SERVICES,

      Plaintiff and Respondent,

 v.

 A.P.,

      Defendant and Appellant.



      A.P. (mother) appeals the juvenile court’s order terminating
her parental rights to her minor children I.K. and L.K. with a
permanent plan of adoption. (Welf. & Inst. Code,1 § 366.26.)
Mother also appeals the court’s order removing the boys from
their relative placement with their parental grandfather Robert
K. (David)2 and his wife Rebecca pursuant to section 387. Mother
contends the court erred in removing the children from their
relative placement, and that this error also compels the reversal
of the order terminating parental rights. We affirm.
             FACTS AND PROCEDURAL HISTORY
            Detention, Jurisdiction and Disposition
       Mother and Robert K., Jr. (father)3 are the natural parents
of L.K., born in October 2016, and I.K., born in February 2019.
On February 22, 2019, the San Luis Obispo County Department
of Social Services (DSS) filed a section 300 petition alleging that
mother had tested positive for amphetamine, methamphetamine,
and opiates less than three weeks prior to I.K.’s birth. Shortly
after I.K’s birth, father tested positive for opiates,
methamphetamine, and THC. Both parents have histories of
substance abuse. As a result of mother’s longstanding drug
problems, her parental rights to another child (J.P.) born in 2010
had been terminated less than a year prior to L.K.’s birth.
       At the conclusion of the February 25, 2019 detention
hearing, I.K. and L.K. were ordered detained and were placed
with David and Rebecca at their residence in Paso Robles.
Mother and father were both awarded biweekly supervised visits.
At the conclusion of the May 8, 2019 jurisdiction and disposition

      1All further statutory references are to the Welfare and
Institutions Code unless otherwise stated.
      2 Although the paternal grandfather’s first name is Robert,
he is known and referred to as David.
      3   Father is not a party to this appeal.


                                    2
hearing, mother was bypassed for reunification services due to
her prior failure to reunify with J.P. Mother was told, however,
that reunification services would be reinstated at the three-
month interim review hearing if she participated in residential
treatment and followed the recommendations from Drug and
Alcohol Services. Reunification services were offered for father,
who along with mother was set to begin residential treatment the
following day in Tarzana. Both parents were awarded a monthly
one-hour visit while they were outside San Luis Obispo County.
       At the interim review hearing, the parties submitted the
matter on DSS’s report, which stated that neither parent had
maintained sobriety during the three-month period. At the
conclusion of the November 6, 2019 six-month review hearing,
the juvenile court terminated reunification services for father and
set the matter for a section 366.26 hearing on February 26, 2020.
        § 387 Supplemental Petition and § 388 Petitions;
                          § 366.26 Report
       On December 6, 2019, Rebecca went to the police station
and reported that she had been assaulted by David. Rebecca
reported that David became angry with her after she said “[f]uck”
in front of the children. David asked her to stop swearing, but
she continued doing so. David then threw two cups of water at
Rebecca and grabbed her right wrist, causing a large bruise.
Rebecca said there had been at least four prior incidents when
David slapped or spit on her.
       That same day, David was arrested at his residence for
inflicting corporal injury on a spouse (Pen. Code, § 273.5, subd.
(a)). He was also served with an emergency protective order that
prohibited him from entering the family residence. The police
left I.K. and L.K. with David’s niece and nephew, who lived in
another residence on the same parcel of property.



                                3
       David was released on bail the next morning. He did not
notify DSS of his arrest or the protective order. He picked up I.K.
and L.K. and took them to his mother Gale’s house in Paso
Robles. On December 9, he took the children to L.K.’s
appointment with occupational therapist Molly Bivens, who told
David that he needed to inform DSS of his arrest and relocation
of the children. David did not do so. Instead, he moved himself
and the children into a motel in Paso Robles.
       On December 11, 2019, social workers went to David and
Rebecca’s residence. Rebecca reported that she did not know
where David and the children were or where they were staying.
Rebecca also disclosed that throughout the dependency
proceedings mother and father had been living in a separate
dwelling on the same parcel of property where David and Rebecca
lived. The social worker had been told that mother and father
were living with the maternal great-grandmother in Santa
Maria. David subsequently admitted that mother and father had
been living on the property, even though the social worker had
told him they were not allowed to be there.
       Rebecca also told the social workers that although David
and his family had pressured her to agree to an adoption, she
“was never really on board with having [L.K. and I.K.] placed in
their home.” Rebecca also did not like father and believed she
was too old to be raising children.
       The social workers also visited Gale that same day. Gale
admitted knowing where David and the children were staying,
but refused to disclose that information because she feared DSS
would remove the children from David. Gale eventually agreed
to call David on FaceTime while the social workers were present.
During his conversation with the social workers, David
attempted to broker an agreement that the children would not be



                                4
removed from his custody if he revealed their whereabouts. After
it became clear that no such agreement would be reached,
appellant agreed to meet the social workers with the boys at the
Oaks Motel in Paso Robles. I.K. and L.K. were detained and
placed in foster care.
       On December 13, 2019, DSS filed a supplemental petition
to remove I.K. and L.K. from their relative placement with David
and Rebecca pursuant to section 387. The petition alleged that
“[David] and Rebecca K[.] have been the relative placement for
[L.K. and I.K.]. On December 6, 2019, [David] was arrested for a
domestic violence incident between him and his wife, Rebecca [].
The minors were presented during the altercation. Law
enforcement left the children in the care of [David’s] nephew
[T.B.], who resides next door to the family. Rebecca [] did not
report this to the previous social worker until December 11, 2019.
When [David] was released from jail, he proceeded to take the
minors, and was unresponsive to [DSS] regarding the situation
and the whereabouts of the minors.”
       In a February 13, 2020 addendum report, DSS stated
“[DSS] is worried that if the children continue to reside in the
home, they might continue to be exposed to domestic violence, or
left without a caregiver due to [David] being arrested. There is
also a concern that the biological parents will continue to be
allowed access to the children outside the approved time. [DSS]
has requested a Family Finding referral be done to see if there
are any other available relatives with whom the boys can be
placed. It appears that the relatives that [DSS] is aware of
currently all reside on the same property, which has been
problematic in the past. [¶] Due to [David’s] recent criminal
case, we are unable to place the children back in his care and are




                                5
currently recommending a reduction in visits in order to move
toward a different permanent plan.”
       In its February 20, 2020 section 366.26 report, DSS
recommended that mother and father’s parental rights be
terminated “so that [L.K.] and [I.K.] can be adopted when we find
a home that is capable and willing to adopt them.” DSS stated
that “[t]he boys have been through a lot these past couple of
months. It is disappointing that they had to be removed from
family members they were accustomed to; however, they appear
to be happy, sweet, and resilient children, and we are committed
to finding them the best concurrent plan to meet their needs.
Although we do not have a home selected yet due to looking and
exhausting all family options, we will find an appropriate family
for them.”
       In an April 14, 2020 addendum report, DSS documented its
unsuccessful efforts to place I.K. and L.K. with another family
member. As to David, DSS reported that “his criminal trial has
been continued again, and we do not feel comfortable placing the
boys back in his care. [David’s] lack of transparency regarding
the domestic violence incident and not being forthcoming about
the location of the boys is concerning to [DSS], and we can no
longer trust his intentions or reports where the boys are
concerned.” DSS added that it “has identified a permanent
concurrent plan with a county licensed foster family, and it would
like to move forward in transitioning the boys when the COVID-
19 pandemic subsides.”
       Following numerous continuances, a combined section
366.26 hearing and jurisdictional and dispositional hearing on
the section 387 petition were set to begin on June 3, 2020.
       On June 2, 2020, mother and father each filed modification
petitions under section 388 seeking reunification services based



                                6
on changed circumstances. The evidence mother offered in
support of her petition included proof that she had completed a
parenting class and had recently enrolled in a methadone
maintenance program with monthly randomized testing and
weekly counseling. The hearing on the petition was set to be
heard in conjunction with the hearing on the section 387 petition
and the section 366.26 petition.
       The Combined Hearing and the Court’s Rulings
       The combined hearing on the section 387 supplemental
petition, the parents’ section 388 petitions, and the section 366.36
selection and implementation was held on Zoom beginning on
June 3. The hearing was continued for further testimony on June
8, and again on June 10.
       Gale, I.K. and L.K.’s 16-year old half-sibling A.K., and
David’s cousin M.U. testified that David had been the boys’
primary caretaker, took care of all their needs, and did not have a
bad temper. David testified that he was bonded with the boys,
attended to all their needs while they were in his care, and
considered himself more of a father to them than a grandfather.
He claimed that he and Rebecca were getting a divorce and that
the December 9th incident was the only time he and Rebecca had
fought while the children were present. He admitted throwing a
cup of water at Rebecca while the children were present, but
denied grabbing her arm or causing a bruise. David also
admitted that during most of 2019 mother and father were living
in a separate dwelling unit on the same property. When asked
why he had not contacted DSS after his release from jail as
directed by I.K.’s occupational therapist, David offered that he
did not have access to the social worker’s phone number because
it was at his residence and he was not allowed to go there.




                                 7
       Social worker Jennifer Weissman testified that DSS was
not recommending that the boys be placed for adoption with
David or another family member. Weissman opined that David
was unable to maintain boundaries between mother and father
and the children and that service providers had reported their
belief that the children were progressing better in their current
placement.
       Father testified to his belief that David had provided a safe,
secure, and stable environment for I.K. and L.K. while they were
in his care. He reported that he was receiving methadone
treatment and had participated in individual counseling. He
denied that he and mother had been living on the same parcel of
property as David and the boys and claimed that he and mother
had instead been living in Santa Maria. Mother testified that she
had been clean and sober since April 12, 2020 and was
participating in counseling. Both parents expressed their desire
to have I.K. and L.K. placed with David.
       At the conclusion of the combined hearing, the juvenile
court denied mother and father’s section 388 petitions based on
its findings that neither parent had proved changed
circumstances. On the section 366.26 petition, the court found
that both children were likely to be adopted and terminated
parental rights.
       On the section 387 supplemental petition, the court found
the factual allegations of the petition true by a preponderance of
the evidence and concluded that the disposition sought by DSS
was supported by both a preponderance of the evidence and clear
and convincing evidence. The court recognized the strong
emotional bond between the children and their extended family,
but noted that “the love and affection and bonding that goes on in
a family can also be a circle around which things that aren’t so



                                 8
hot are hidden.” The court concluded that although no particular
incident was a “big deal,” the cumulative effect of those incidents
led the court to conclude that David was no longer a proper
placement for the children.
       Regarding the domestic violence incident, the court stated:
“[W]e know from the research that domestic violence of any sort
in the presence of children, and this was in the presence of
children because, as it turns out, David’s significant other was
cursing in front of the children . . . , and that upset them . . . .
[T]hrowing the water, maybe it wasn’t like right in front of [the
children] but, you know, kids don’t need [it] to be right in front of
them. If they can hear something going on it’s imprinting on
them and it’s not good.”
       The court also faulted David for his behavior after his
release from jail. The court noted that “the first thing that David
should have done when he was released from custody was to call
the social worker.” Instead of doing so, he picked up the children
from his niece and nephew’s house, took them to his mother
Gale’s house for a few days, then took the children and checked
into a motel. When DSS was finally able to make contact with
David through Gale, “David said, well, if you’re going to take the
kids I’m not going to tell you where the kids are. You’re not going
to tell the social worker where the children are? So that’s me,
that’s the judge who’s responsible to know where the children are
at all times. . . . [T]he social workers are extensions of the court
and to have that go on for as long as it did and not be reported.”
The court accordingly granted the section 387 supplemental
petition. As to disposition, the court stated “I know the children
have already been removed, but I will remove them from David
and that will conclude my remarks.”




                                 9
                          DISCUSSION
      Mother contends the juvenile court erred in granting DSS’s
section 387 supplemental petition to remove I.K. and L.K. from
their placement with David and Rebecca. DSS responds that
mother lacks standing the challenge the court’s removal order
and that her claims in any event fail on the merits. We agree
with DSS on both points.
      “Not every party has standing to appeal every appealable
order. Although standing to appeal is construed liberally, and
doubts are resolved in its favor, only a person aggrieved by a
decision may appeal. [Citations.] An aggrieved person, for this
purpose, is one whose rights or interests are injuriously affected
by the decision in an immediate and substantial way, and not as
a nominal or remote consequence of the decision.” (In re K.C.
(2011) 52 Cal.4th 231, 236 (K.C.).) “A parent’s appeal from a
judgment terminating parental rights confers standing to appeal
an order concerning the dependent child’s placement only if the
placement order’s reversal advances the parent’s argument
against terminating parental rights.” (Id. at p. 238.)
      In K.C., supra, 52 Cal.4th 231, the juvenile court denied the
grandparents’ section 388 petition seeking the child’s placement
with them. At the same hearing, the court terminated parental
rights. (Id. at pp. 234-235.) The father asked the court to place
the child with the grandparents, but did not “offer[ ] any
argument against terminating . . . parental rights,” i.e., he did
not argue for the application of any of the exceptions to
termination set forth in section 366.26, subdivision (b). (Id. at
p. 235.)
      The father in K.C. filed a notice of appeal from the order
denying the grandparents’ section 388 petition and the judgment
terminating parental rights. (K.C., supra, 52 Cal.4th at p. 235.)



                                10
The father did not contend the court erred by terminating his
parental rights, that is, that any statutory exception applied. (Id.
at pp. 234-237.) Rather, he “limited his argument to the question
of K.C.’s placement and contended that, should the Court of
Appeal reverse the placement order, the court should also reverse
the judgment terminating parental rights to restore the parties to
their prior positions. [Citations.] The Court of Appeal, reasoning
that father was not aggrieved by the placement decision because
it could not be shown to affect his parental rights, dismissed
father’s appeal.” (Id. at p. 235.) In affirming, our Supreme Court
stated that because the father did not contend the judgment
“terminating his parental rights was improper in any respect[,]
. . . he ha[d] no remaining, legally cognizable interest in K.C.’s
affairs, including his placement . . . .” (Id. at p. 237.) The court
concluded the father lacked “standing to appeal the order
concerning placement” (id. at p. 234), and the fact he had joined
in the grandparents’ section 388 petition and actively litigated it
did not change this result (id. at p. 239).
        In so holding, the court distinguished In re Esperanza C.
(2008) 165 Cal.App.4th 1042 (Esperanza C.), and In re H.G.
(2006) 146 Cal.App.4th 1 (H.G.). In Esperanza C., the mother
filed a section 388 petition after the dispositional hearing, at
which the court had set a section 366.26 hearing. (Esperanza C.,
at pp. 1049-1050.) The section 388 petition sought placement
with relatives and review of the child services agency’s denial of a
criminal records exemption for one of the relatives. (Id. at
p. 1051.) The juvenile court denied the petition and the mother
appealed. While the appeal was pending, the juvenile court
terminated parental rights, and the court of appeal took judicial
notice of that judgment. (Id. at pp. 1051-1052.) In response to
the agency’s claim that termination of parental rights had



                                11
rendered the appeal moot, mother argued that a reversal of the
order denying the section 388 petition required reversal of the
termination judgment in order to provide effective relief. (Id. at
pp. 1054, 1061.)
        The court of appeal rejected the mootness argument and
concluded that reversal was required under the circumstances of
the case so the juvenile court could exercise its independent
judgment to consider the relatives for placement despite the
criminal history. (Esperanza C., supra, 165 Cal.App.4th at pp.
1061-1062.) The court reasoned that until the mother’s parental
rights were terminated she retained “a fundamental interest in
. . . her child’s companionship, custody, management and care”
and “that placement of a child with a relative has the potential to
alter the juvenile court’s determination of the child’s best
interests and the appropriate permanency plan for that child,
and may affect a parent’s interest in his or her legal status with
respect to the child.” (Id. at pp. 1053-1054.)
        In H.G., supra, 146 Cal.App.4th 1, the parents appealed a
section 387 order removing the child from the grandparents’ care
and also appealed the immediately ensuing termination of
parental rights. (Id. at pp. 4, 8-9.) In reversing, the court of
appeal determined that the juvenile court had failed to comply
with sections 387 and 361.3. The court further found that the
parents had standing because their parental rights had not been
terminated when the section 387 order was issued and a section
387 placement decision could affect the decision to terminate
parental rights, which the parents had separately challenged in
both the juvenile court and on appeal. (Id. at pp. 9-10.)
        K.C. compels us to conclude that mother lacks standing to
challenge the order granting the section 387 supplemental
petition. Reversal of that order would not advance any argument



                                12
mother made against the termination of her parental rights.
Mother offered no such argument, and thus effectively acquiesced
in the termination and “relinquished the only interest in [I.K.
and L.K.] that could render [her] aggrieved by the juvenile court’s
order” removing the children from their placement with David
and Rebecca. (K.C., supra, 52 Cal.4th at p. 238.) Moreover, on
appeal mother does not point to any error in the termination
judgment. “‘[T]he mere fact a parent takes a position on a matter
at issue in a juvenile dependency case that affects his or her child
does not alone constitute a sufficient reason to establish standing
to challenge an adverse ruling on it.’” (Id. at p. 239.)
Accordingly, mother lacks standing to challenge the section 387
order. (Ibid.)
       Even if mother had standing, her claims fail on the merits.
When a child services agency seeks to change the placement of a
dependent child from relative care to a more restrictive
placement such as foster care, it must file a supplemental
petition under section 387. The petition “shall contain a concise
statement of facts sufficient to support the conclusion that the
previous disposition has not been effective in the rehabilitation or
protection of the child or, in the case of a placement with a
relative, sufficient to show that the placement is not appropriate
in view of the criteria in [s]ection 361.3.” (§ 387, subd. (b).)
       During the adjudicatory phase of the hearing on a
supplemental petition, the agency has the burden of proving the
factual allegations of the petition by a preponderance of the
evidence. (H.G., supra, 146 Cal.App.4th at p. 11.) If the agency
meets its burden of proof during the adjudicatory phase, the case
proceeds to the dispositional phase in which the court determines
whether the child needs to be removed from the current relative
placement. (Id. at pp. 12, 17-18.) In doing so, the court “follows



                                13
the procedures for dispositional hearings to determine whether
removal is appropriate.” (In re Miguel E. (2004) 120 Cal.App.4th
521, 542; Cal. Rules of Court, rule 5.565(e)(2).) In the case of an
existing relative placement, the determination whether to remove
the child is based on the risk of harm to the child if he or she
remained in that placement. (H.G., at p. 18.) The agency has the
burden of proof on that issue by a preponderance of the evidence.
(In re A.O. (2004) 120 Cal.App.4th 1054, 1061.)
       We review the juvenile court’s findings at the adjudicatory
and dispositional phases of the section 387 hearing for
substantial evidence. (H.G., supra, 146 Cal.App.4th at pp. 12-
14.) “We review the evidence in the light most favorable to the
trial court’s determinations, resolve all evidentiary conflicts in
favor of the prevailing party, and indulge in all reasonable
inferences to uphold the trial court’s findings. [Citation.] We do
not reweigh the evidence, evaluate the credibility of witnesses, or
resolve evidentiary conflicts. [Citation.] The burden is on the
party or parties challenging the findings and orders of the trial
court to show there is no evidence of a substantial nature to
support the finding or order. [Citation.]” (Id. at pp. 12-13.)
       Mother contends the evidence is insufficient to support the
petition’s factual allegations (1) that I.K. and L.K. “were present”
during the domestic violence incident; and (2) that David was
“unresponsive to [DSS]” regarding his arrest and the
whereabouts of the children after his release from jail. The
record belies these contentions. The children were plainly
present when the domestic violence incident occurred. Although
mother focuses on whether the children were able to visually
observe the incident, it is undisputed that they were present and
that David was in the process of feeding them when the incident
occurred. As the juvenile court noted, the children could at the



                                14
very least hear what was happening and “if they can hear
something going on it’s imprinting on them and it’s not good.”
      The record also amply supports the finding that David was
“unresponsive” to DSS after his arrest. He took the children
without telling DSS where he was going with them. When he
was eventually contacted through his mother Gale, he initially
refused to disclose the children’s location unless DSS agreed not
to remove them from his custody.
      Mother next contends the juvenile court failed to consider
the factors set forth in section 361.34 in issuing its ruling.
Although the court did not expressly mention section 361.3 in its
ruling, we must presume the court was aware of the law and
properly carried out it duties. (In re S.B. (2009) 174 Cal.App.4th
808, 812-813.) Moreover, the reports and testimony at the


      4  These factors include the child’s best interest; the wishes
of the relative and child; placement of siblings in the same home;
the good moral character of the relative and any other adult
living in the home, including whether anyone residing in the
home has been responsible for acts of child abuse or neglect; the
nature and duration of the child/relative relationship; and the
relative’s desire to care for the child and provide permanency.
(§ 361.3, subds. (a)(1)-(6).) The court also assesses the relative’s
ability to provide a safe, secure, and stable environment for the
child; exercise proper and effective care and control of the child;
provide a home and the necessities of life to the child; facilitate
visitation with the child's other relatives; provide legal
permanence; and arrange for appropriate and safe child care.
(§ 361.3, subd. (a)(7)(A)-(I).) The court must also consider the
safety of the relative’s home. (§ 361.3, subd. (a)(8).) This
includes an evaluation of the family's psychosocial history, which
includes consideration of physical and mental health, substance
abuse, violence, and experience caring for children. (§ 16519,
subd. (c).)


                                 15
section 387 hearing addressed the pertinent section 361.3
criteria, and counsel for DSS expressly referred to the statute in
arguing that a change of placement was warranted.
       Finally, appellant contends the court erred in failing to
hold a dispositional hearing that was bifurcated from the
jurisdictional hearing. But bifurcation in these circumstances is
merely discretionary rather than mandatory. (In re Miguel E.
(2004) 120 Cal.App.4th 521, 542.) Because mother did not
request a bifurcated hearing below, the issue is forfeited on
appeal. (Ibid.)
                          DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                     PERREN, J.


We concur:



      GILBERT, P.J.



      YEGAN, J.




                                16
                  Charles S. Crandall, Judge
           Superior Court County of San Luis Obispo
               ______________________________

      Linda J. Vogel, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rita L. Neal, County Counsel, Timothy McNulty, Deputy
County Counsel, for Plaintiff and Respondent.